Citation Nr: 1205763	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty service from July 1967 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision, in which the RO granted the Veteran's claim for service connection and assigned an initial, 30 percent, rating for PTSD, effective December 17, 2007.  In February 2009, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.

This appeal to the Board also arose from a March 2010 rating decision, in which the RO, inter alia, denied the Veteran's claim for a TDIU.  In March 2010, the Veteran filed a notice of disagreement (NOD) with respect to the denial of a TDIU.  A statement of the case (SOC) was issued in January 2011, and later that month, the Veteran filed a substantive appeal (via a VA Form 9).

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

For reasons expressed in more detail, below, the Board has expanded the claim for a TDIU to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).

In April 2011, the Board denied the claim for a higher rating for the PTSD and denied the claim for a TDIU.  The Veteran, in turn, appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted the Appellee Motion for Remand filed by representatives for VA, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with Appellee's Motion.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter on appeal have been accomplished.

2.  Since the December 17, 2007 effective date of the award of service connection for PTSD, the Veteran's psychiatric symptoms have primarily included nightmares, anxiety, irritability, flashbacks, social withdrawal, hypervigilance, and reduced attention; these symptoms are indicative of no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  The Veteran has been granted service connection for PTSD (rated as 30 percent disabling), diabetes mellitus with peripheral neuropathy of the fingers (rated as 20 percent disabling), hypertension assisted with diabetes mellitus with peripheral neuropathy of the fingers (rated as 10 percent disabling), mild diabetic retinopathy left eye and bilateral cataracts associated with diabetes mellitus with peripheral neuropathy of the fingers (rated as 10 percent disabling), and erectile dysfunction associated with hypertension (rated as 0 percent disabling); the combined rating for all service-connected disabilities is 60 percent.

4.  At no point pertinent to the February 2009 claim have the Veteran's service-connected disabilities met the percentage requirements for award of a schedular TDIU, and these disabilities have not been shown to prevent him from obtaining or retaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for PTSD.  The letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After the award of service connection, and the Veteran's disagreement with the initial rating assigned, the April 2007 SOC set forth the criteria for rating PTSD (which, in part, suffices for Dingess/Hartman).  Moreover, a February 2009 post-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for a higher initial rating for PTSD, as well as what information and evidence must be submitted by a Veteran and what information and evidence would be obtained by VA.  This letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).

After issuance of the above-described notice, and opportunity for the Veteran to respond, the RO readjudicated the claim for a higher initial rating as reflected in the January 2011 supplemental SOC (SSOC).  Hence, the Veteran is not shown to be prejudiced by the timing of this later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Regarding the Veteran's claim for a TDIU, in a February 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of effective dates, as well as the type of evidence that impacts those determinations.  The March 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to each claim on appeal.  Pertinent medical evidence associated with the claims file consists of service, private treatment reports, Social Security Administration (SSA) records, and the reports of May 2008 and November 2010 VA examinations.  Also of record and considered in connection with this matter are various written documents provided by the Veteran. The Board also finds that no additional RO action to further develop the record in connection with either claim is warranted.  

The Board acknowledges that the Veteran provided an authorization for VA to obtain private treatment records, on his behalf, regarding his PTSD.  The RO made several attempts to obtain these records from the Veteran's treating therapist, but the therapist only sent an updated report and not treatment records, despite four requests.  In a March 2010 letter, the RO informed the Veteran of the attempts it made to obtain these records and of his responsibility in ensuring these records were provided to the RO.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  On these facts, the Board finds that the RO's duty to assist in obtaining these records has been met, to the extent possible, and that no further RO action in this regard is required.

The Board also notes that no opinion has been obtained that specifically addresses whether the Veteran is rendered unemployable due to service-connected disabilities other than PTSD.  However, as explained below, the Board finds that VA is not required to have the Veteran undergo examination or to otherwise obtain a medical opinion in this regard. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Background

A January 2008 private treatment report from the Veteran's treating counselor reveals that the Veteran began experiencing numerous PTSD symptoms after returning from Vietnam, including intrusive thoughts, traumatic nightmares, distress at exposure to triggers that reminded him of his time of Vietnam, avoidance of conversations about his military service, estrangement and detachment from others, hypervigilance, hyperirritability, and exaggerated startle response.  The Veteran currently described severe sleep problems, nightmares, and frequent awakening with rapid heartbeat.  The Veteran reported having more intrusive thoughts about Vietnam.  The Veteran avoided reading or watching stories about war.  He reported that he felt uncomfortable in crowds, and often had to sit with his back to the wall in public places.  He described feeling distant from people, and felt more comfortable with veterans than civilians.  He stated that his isolating behaviors have caused problems in his marriage.  The Veteran also reported being easily startled by loud noises and problems with memory and concentration.

On mental status examination, the Veteran was cooperative.  He was dressed normally, and his mood was anxious.  His affect was restricted.  Judgment and insight were limited.  The Veteran had no suicidal or homicidal ideation.  The Veteran was diagnosed with severe, chronic PTSD.  The therapist noted that the Veteran's symptoms interfered significantly with his personal, social, and professional life.  His hypervigilance and hyperarousal interfered with his productivity at work.  Because of his sleep problems, the Veteran had difficulty maintaining the levels of memory and concentration necessary to learn new skills.  Because of his hypervigilance, he was severely compromised in his ability to initiate or sustain work relationships.  His isolating behaviors and feelings of estrangement also severely compromised his ability to initiate or sustain social relationships.  The therapist found that, due to the severity and chronicity of his symptoms, the Veteran's prognosis for recovery was poor.  Therefore, she considered him to be permanently and totally disabled and unemployable.  A GAF score of 38 was assigned.

On May 2008 VA examination with a psychologist, the Veteran reported episodes of flashbacks and nightmares throughout the years, which he noted waxed and waned in intensity.  The Veteran had worked as a factory worker for 40 years and retired in September 2007.  He had not been employed since then.

On examination, the Veteran was clean, appropriately groomed, and casually dressed.  The Veteran's affect was of normal intensity and consistent with discussion content.  He was pleasant in neutral interaction but appeared distressed at times when prompted to discuss issues related to his Vietnam experiences.  In general, he found those events difficult to talk about.  The Veteran described recurrent periods where he experienced intrusive thoughts of his Vietnam experiences.  During such times, he found himself feeling depressed and anxious.  The Veteran also described recurrent nightmares related to Vietnam.  Recently, he was free of them, but he went through spells several times per year when he experienced recurred nightmares.  The Veteran also described occasional flashback episodes related to events of Vietnam.

The Veteran's speech was clear, goal directed, spontaneous, and of normal pace and volume.  Thought content was rational.  The Veteran had no history of hallucinations or delusions.  The Veteran estimated that he was sleeping approximately five to six hours per night.  His appetite was unimpaired.  The Veteran was not anhedonic or socially withdrawn.  He denied suicidal ideation, intent, or plan.  The Veteran's insight was somewhat weak, but his judgment was fair and adequate for current safety.

The Veteran described periods where he experienced hypervigilance in public settings.  He denied any significant social withdrawal but indicated that, throughout the years, he had avoided discussing issues related to Vietnam.  The Veteran was diagnosed with mild PTSD, and assigned a GAF score of 60.  The psychologist noted that the Veteran described a history of symptoms consistent with a diagnosis of mild PTSD.  He noted that the Veteran's description of flashbacks, nightmares, and intrusive thoughts over the years, that had waxed and waned in intensity, did appear consistent with a full diagnosis of PTSD, but one of mild severity at this point.

On May 2009 VA examination for diabetes mellitus, the Veteran reported being on insulin and oral medication, each twice daily.  The Veteran did not have to limit his activities.  The Veteran had erectile dysfunction related to diabetes mellitus, but no other complications were found.  Cardiovascular examination was normal.  The Veteran had no diabetic skin abnormalities.  Neurological examination was normal.  The Veteran also had hypertension, which was exacerbated by his diabetes mellitus.  The Veteran was retired from his job, and his diabetes mellitus had no effects on his usual daily activities.  Genitourinary examination was normal, except for a diagnosis of erectile dysfunction.  Hypertension was found to not have any effects on usual daily activities.  The Veteran reported intermittent numbness of both wrists, mainly due to his rheumatoid arthritis and carpal tunnel syndrome, which occurred only in the morning and improved after a few minutes after moving the hands.  The Veteran's pain, stiffness, and paresthesias in the wrists were noted to be due to carpal tunnel syndrome.  An ophthalmologic examination revealed mild diabetic retinopathy of the left eye, and none in the right eye.  The Veteran was prescribed new glasses.

A review of SSA records reflects that the Veteran applied for disability benefits based on pains in shoulders and wrists.  The disability report reflects that the Veteran did not allege any mental issues on his application and did not state any limitations with his activities of daily living that were based on mental problems.  Per a June 2009 phone conversation with a SSA representative, the Veteran reported that he was diagnosed with mild PTSD by VA.  He noted that when he was diagnosed, he was going through a very volatile/stressful separation and divorce with his spouse, and he stated that he had mentioned once during a counseling session that he was having intermittent dreams about prior military actions.  He stated that he believed that these dreams stemmed from his marital issues that he was experiencing at the time.  The Veteran denied ever being prescribed medications for PTSD symptoms or seeking any specialized mental treatment.  He also stated that he wished he had never even mentioned it to VA.  He reported that he was now living alone and doing much better on his own.  His real problems were his physical impairment which were presently significant and caused him substantial limitations in his daily living.  An SSA psychologist found that the Veteran's mental disorder provided no restrictions on activities of daily living, on social functioning, or in maintaining concentration, persistence, or pace.  The Veteran was found to be disabled, but not due to mental problems.

A February 2010 private treatment report from the Veteran's treating counselor, reveals that the Veteran had continued sleep problems.  The Veteran continued to isolate and was afraid that he would lose his temper.  He reported seeing shadows in his peripheral vision.  He was afraid that his memory problems were worse.  The therapist noted that she considered the Veteran to be permanently and totally disabled and unemployable.  The Veteran was diagnosed with severe, chronic PTSD, and assigned a GAF score of 38.

In November 2010, the Veteran was afforded a VA examination with a psychologist to determine employability.  On examination, the Veteran's quality of social relationships was described as fair to poor.  The psychologist found that the Veteran's relationships seemed somewhat superficial, and he was mainly by himself.  The Veteran exercised twice per week at the YMCA.  He attended monthly American Legion meetings.  The Veteran had no history of suicidal attempts or violence.  The Veteran preferred to spend time alone at home where he was less anxious.

On examination, the Veteran was clean and casually dressed.  Psychomotor activity was unremarkable, and speech was impoverished.  The Veteran was cooperative.  Affect was blunted, and mood was good.  The Veteran's attention was intact.  Orientation to person, time, and place was intact.  The Veteran's thought content was unremarkable.  No delusions were noted.  The psychologist noted that the Veteran did not understand the outcome of his behavior.  The Veteran partially understood that he had a problem.  The Veteran slept eight hours per day in two shifts.  When he was employed, he worked the night shift, and he continued that sleep pattern.  The Veteran had anxiety-producing dreams every couple of weeks.  Hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, and inappropriate behavior were not found.  Impulse control was fair.  The Veteran denied violence.  The Veteran had no problems with activities of daily living.  He reported preparing his own meals and buying groceries.  Memory was normal, but the Veteran reported periods of reduced concentration when under stress.  

The Veteran's PTSD symptoms were present weekly and were of a mild variety, according to the psychologist.  The Veteran was also to focus on tasks of daily living.  The Veteran was currently able to function to meet daily needs and requirements.  He had a somewhat restricted social life.  The Veteran's main symptoms included nightmares, anxiety, irritability, social withdrawal, hypervigilance, and reduced attention.  The Veteran's employment history included working as a fork truck operator until retirement in September 2007, due to age.  The Veteran was diagnosed with PTSD, and assigned a GAF score of 60.  The psychologist noted that he disagreed with the GAF score of 38 assigned by the Veteran's private therapist.

The psychologist noted that there had been no changes in functional status and quality of life since the Veteran's last examination.  The Veteran reported that his functional state had remained stable since his last examination.  The psychologist predicted stable levels of functioning as a prognosis for the Veteran.  The psychologist found no total occupational and social impairment due to PTSD.  The Veteran had deficiencies in family relations (namely, social withdrawal from family members) and mood (namely, some depressed mood and periods of irritability, but not in judgment, thinking, or work.  Sleep disruption, leading to reduced concentration, mood changes, and social withdrawal caused reduced reliability and productivity.

III.  Analysis

A.  PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Considering the evidence in light of the above, the Board finds that the weight of competent, probative evidence establishes that the criteria for an initial rating in excess of 30 percent for PTSD have not been met any point since the since the December 17, 2007 effective date of the award of service connection for the disability.

As indicated above, the Veteran's psychiatric symptoms have been manifested, primarily, by complaints of nightmares, anxiety, irritability, flashbacks, social withdrawal, hypervigilance, and reduced attention.  As noted by VA examiners, the Veteran worked as for decades as a fork lift operator until 2007, when he retired due to age.  Panic attacks, suicidal ideation, and violent thoughts and actions have consistently been denied.

The record reflects that, at times, the Veteran has demonstrated social isolation.  On several occasions, the Veteran has complained of having flashbacks and nightmares, but the Veteran has described them as occurring once every few weeks.  He has not presented any obsessive, compulsive, or ritualistic behaviors on examination.  Violent outbursts have been denied.  The Veteran has consistently dressed appropriately, and has demonstrated rational thought content, and fair judgment.  The Veteran's VA examiners both described his PTSD as mild.

Notably, SSA records document that the Veteran told an SSA employee that his PTSD was mild, and he attributed his symptoms to his divorce rather than his PTSD.  He noted that he was doing much better on his own, and his impairments on daily activities were only due to physical problems.

Collectively, the aforementioned objective evidence reflects that, the Veteran's PTSD symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the currently  assigned 30 percent disability rating.

At no point pertinent to the claim for increase has the Veteran's PTSD met the criteria for at least the next higher, 50 percent, rating.  As noted above, under the General Rating Formula, the 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Board is aware that, in the report of the November 2010 VA examination, the VA psychologist indicated that there was reduced reliability and productivity due to PTSD symptoms, noting sleep disruption leading to reduced concentration, mood changes and social withdrawal.  That examiner also noted that the Veteran has deficiencies in family relationships.  Even if, as noted in Appellee's Brief to the Court (at pp. 4-5), these comments might be construed as establishing some of the symptoms noted in the requirements for a higher rating, the fact remains that there is no objective medical or other persuasive evidence even suggesting that the Veteran has experienced the vast majority-and arguably, more serious-symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired abstract thinking; impaired judgment; or difficulty in establishing and maintaining effective work relationships that are characteristic of the next, 50 percent rating.  

The Board also reiterates that an examiner's assessment of the severity of a disability is not dispositive of the evaluation issue; rather, the examiner's assessment must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case as noted, the Veteran simply does not demonstrate the majority of the actual symptoms identified in the rating schedule as characteristic of at least the next higher, 50 percent, rating.

While the Veteran's treating therapist classified his PTSD as severe and assigned the Veteran a low GAF score of 38, the Board finds that this assessment, alone, does not warrant an increase in disability rating or a staged rating.  VA examining psychologists of May 2008 and November 2010 each found that the Veteran's PTSD was mild, and each assigned him a GAF score of 60.  The November 2010 examiner also commented that he did not agree with the therapist's assigned GAF score.  The Board acknowledges that it may not reject medical determinations based on its own medical judgment.  See generally Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (specifically referring to medical opinions).  The Board also acknowledges that it is neither free to ignore the opinion of a treating physician nor required to accord it additional or dispositive weight.  The Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

Here, the findings of the Veteran's treating therapist and the VA psychologists are contradictory.  However, the VA psychologist has noted that he did not agree with the private therapist's findings.  Further, the November 2010 VA examiner found that there had been no changes in functional status and quality of life since the Veteran's last examination in May 2008.  The Veteran also reported that his functional state had remained stable since his last examination.

The Board assigns more probative weight to the VA examiners' opinions that the Veteran's PTSD is mild and finds no basis for a staged rating pursuant to Fenderson.  The VA examiners were both psychologists whose findings were confirmed by the Veteran's own statements to an SSA employee that his PTSD was mild, and he did not suffer from any mental impairment related to PTSD.  The VA examiner found that there had been no changes in functional status and quality of life since the Veteran's last examination in May 2008 (which the Veteran confirmed).  The Board finds that these examiners' observations and specific statements regarding the Veteran's symptoms of PTSD are more probative in the evaluation of the Veteran's PTSD.

The Board also finds that none of the assigned GAF scores, alone, provides a basis for assignment of any higher rating for the Veteran's service-connected PTSD.  The assigned GAF scores of record are 60 (in May 2008 and November 2010) and 38 (in January 2008 and February 2010).

Under the DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.

The GAF scores of 60 appear consistent with the overall level of impairment contemplated by the currently-assigned 30 percent rating.  While the lowest GAF scores of 38 suggest more significant impairment than what is contemplated in the initial 30 percent rating assigned, the Board notes-as previously discussed-that the November 2010 VA examiner disagreed with a GAF score of 38.  Thus, this GAF score has been accorded less probative weight than the scores from the examining VA psychologists.  To this end, the Board reiterates that the GAF score assigned in a case is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Again, the Veteran's demonstrated, actual symptoms are not characteristic of at least the next higher, 50 percent, rating.

In determining that the criteria for a 50 percent rating for the Veteran's psychiatric symptoms shown are not met, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

As a final point, the Board notes that, the Veteran's own assertions, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's PTSD, to include the findings of the various VA examiners.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board, however, has fully considered the statements from the Veteran regarding his symptomatology in assigning a higher rating.  As indicated above, the persuasive evidence indicates that the Veteran's PTSD symptomatology is consistent with the assigned 30 percent initial rating.

Under the circumstances of this case, the Board finds that the Veteran's PTSD symptomatology has not met the criteria for a 50 percent rating at any point since the effective date of the award of service connection.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.

On these facts, the Board determines that there is no basis for staged rating, pursuant to Fenderson, and the claim for an initial rating in excess of 30 percent for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran has not met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for PTSD (rated as 30 percent disabling), diabetes mellitus with peripheral neuropathy of the fingers (rating as 20 percent disabling), hypertension assisted with diabetes mellitus with peripheral neuropathy of the fingers (rated as 10 percent disabling), mild diabetic retinopathy left eye and bilateral cataracts associated with diabetes mellitus with peripheral neuropathy of the fingers (rated as 10 percent disabling), and erectile dysfunction associated with hypertension (rated as 0 percent disabling) ; the combined rating for all of these service-connected disabilities is 60 percent.

However, as noted above, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, there is no indication that the Veteran is or has been rendered unemployable due to service-connected disability/ies at any point pertinent to this appeal.  The Veteran worked for decades with the same employer until retirement due to age in September 2007.  He missed no time from work due to his service-connected disabilities.  The Veteran also reported to an SSA employee that limitations on his activities of daily living were mainly due to his shoulders and carpal tunnel syndrome in his wrists; service connection has not been established for either disability.  He also reported that he had no mental impairment affecting such activities.

As regards the medical opinion evidence, a November 2010 VA examiner found that the Veteran's PTSD did not render him unemployable.  By contrast, the Veteran's treating therapist opined that the Veteran was permanently and totally disabled and unemployable due to his PTSD.  

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Veteran's private therapist and the VA psychologist each provided stated rationale for the opinion provided.  However, the private therapist's opinion is inconsistent with other evidence of record-including the Veteran's own statements.  The therapist found that the Veteran's hypervigilance and hyperarousal interfered with his productivity at work, whereas the Veteran noted that he missed no time from work due to his PTSD.  She also noted that sleep problems made it difficult for the Veteran to maintain the levels of memory and concentration necessary to learn new skills, however, during his  November 2010 VA examination, the Veteran reported that he used to work the night shift and his sleep was disrupted for that reason.  He also noted that he only had anxiety-producing dreams every other week.  Consistent with this evidence, the VA examiner found that, while sleep impairment contributed to reduced memory and concentration-symptoms associated with the Veteran's PTSD-there was no indication that these problems were severe enough to render the Veteran unemployable.  

For the reasons noted-including the Veteran's own statements that his nonservice-connected physical impairments were the only substantial limitations in his daily living-the Board affords more probative weight to the November 2010 VA examiner who found that the Veteran's PTSD did not render him unemployable.

The Board also points out that, in this case, there is no persuasive evidence to support a finding that the Veteran's service-connected disabilities, other than PTSD, render(s) him unemployable.  While no VA medical opinion regarding the impact of the Veteran's service-connected disabilities, other than PTSD, on his employability has been obtained, in this case, and on these facts, no such opinion is required.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates that the Veteran is rendered unemployable due to his service-connected disabilities, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(4)(i), 4.16 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, competent, persuasive evidence of record simply does not support  any finding that the Veteran's service-connected disabilities other than PTSD-either individually, or in concert-render(s) him unemployable.  In this regard, the Board notes that no VA examiner has opined as much, and the Veteran has not presented, identified, or even alluded to the existence of any competent evidence or opinion even suggesting that his service-connected disabilities other than PTSD, render(s) him unemployable.  Accordingly, on these facts, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion on this point is not required.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).  

Furthermore, to whatever extent the Veteran currently attempts to establish his entitlement to a TDIU on the basis of lay assertions. alone, such attempt must fail.  As noted above, the Veteran's own assertions regarding his nonservice-connected physical problems-documented in objective records-tend to contradict any current assertions that his service-connected disabilities render him unemployable.  In any event, the Board emphasizes that, as the Veteran has not been shown to possess expertise in medical or vocational matters (see e.g., Bostain, 11 Vet. App. at 127 and Routen, 10 Vet. App. at 186), any current assertions in this regard have no probative value.

In sum, competent, probative evidence simply does not support a finding that the Veteran's service-connected disabilities preclude him from obtaining or retaining substantially gainful employment.  As such, the criteria for invoking the procedures for assignment of a TDIU, on an extra-schedular basis, are not met, and the claim for a TDIU must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

A TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


